Citation Nr: 1115994	
Decision Date: 04/22/11    Archive Date: 05/04/11

DOCKET NO.  06-06 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


ISSUES

1.  Entitlement to higher initial ratings for service-connected posttraumatic stress disorder (PTSD), evaluated as 30 percent disabling prior to April 2, 2010, and as 50 percent disabling on and after that date.

2.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Wade R. Bosley, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

K. Curameng, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from August 1967 to August 1969 and from November 1982 to February 1986.  The Veteran served in Vietnam, and was awarded the Combat Infantry Badge and Purple Heart.

This matter comes before the Board of Veterans' Appeals (Board) from decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  The TDIU claim was denied in an October 2004 rating decision.  At that time, the RO also denied service connection for PTSD.  After an October 2009 Board decision granted service connection for PTSD, a February 2010 rating decision implemented that grant, assigning an initial disability rating of 30 percent.  The Veteran disagreed with that disability rating.  Subsequently, a November 2010 rating decision increased the disability rating for PTSD to 50 percent, effective from April 2, 2010.  

In April 2006, the Veteran testified at a personal hearing, conducted via videoconferencing equipment, which was chaired by the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing has been associated with the Veteran's VA claims folder.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In a March 2011 letter, the representative asked that the Veteran be scheduled for the first available Travel Board or videoconference hearing.  On a form dated in November 2010, but received in April 2011, the Veteran checked the appropriate box to indicate that he wanted a videoconference hearing.  It appears to the Board that a videoconference hearing is preferred.  However, on a xerox copy of a fax cover that was date-stamped as received in April 2011 from the Veteran's representative, the representative reiterated the request for either a Travel Board or videoconference hearing.  It appears to the Board that the duplicate copy of the fax cover shows that it was originally date stamped back in November 2010.  To be sure, the RO should seek clarification from the Veteran and his representative as to whether they want a Travel Board or videoconference hearing.  

The Board notes that a hearing on appeal will be granted to an appellant who expresses a desire to appear in person.  38 U.S.C.A. § 7107; 38 C.F.R. § 20.700.  The Board acknowledges that the Veteran did testify at an April 2006 videoconference hearing before the undersigned.  However, at the time, the Veteran was represented by a different private attorney.  Also, at that time, the focus was more on his claim for service connection for PTSD, than for the appropriate disability rating to be assigned.  Under the circumstances, this case must be returned to the RO so that the appellant is afforded an opportunity to present testimony at either a Travel Board or videoconference hearing.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

The RO should clarify with the Veteran and his representative whether the Veteran wants a Travel Board hearing or Board videoconference hearing, and the RO should schedule such hearing accordingly.  After the hearing is conducted, or in the event the Veteran withdraws his hearing request or fails to report for a scheduled hearing, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


